Case 2:20-cv-00140-LEW Document 18 Filed 12/11/20 Page 1 of 5             PageID #: 305




                            UNITED STATES DISTRICT COURT
                                 DISTRICT OF MAINE


 U.S. Bank Trust, N.A., as Trustee for
 LSF10 Master Participation Trust

               Plaintiff

                      vs.
                                              Civil Action 2:20-cv-140-LEW

 Richard A. Welch

               Defendant

 21st Mortgage Corporation

               Party-In-Interest

                    JUDGMENT OF FORECLOSURE AND SALE

                   Address: 17-19 Goodrich Street, Kittery, ME 03904
                   Mortgage: August 3, 2005, Book: 14598, Page: 365
                                  (Property is vacant)

      This matter came before the Court pursuant to the Default entered on July 14,

2020, against Party-in-Interest, 21st Mortgage Corporation [ECF 8], and pursuant to the

Default entered on August 24, 2020, against the Defendant, Richard A. Welch [ECF 10],

Fed.R.Civ. P.55(b), this Court's Procedural Order dated October 1, 2020 [ECF 14], and

the General Orders in response to the recent outbreak of Coronavirus Disease 2019

(COVID-19) in accordance with the Pandemic/Infectious Disease Plan for the United

States District Court for the District of Maine. (March 2020).

      Plaintiff, U.S. Bank Trust, N.A., as Trustee for LSF10 Master Participation Trust

(“U.S. Bank”), was represented by John A. Doonan, Esq. The Defendant and Party-in-
Case 2:20-cv-00140-LEW Document 18 Filed 12/11/20 Page 2 of 5               PageID #: 306




Interest have not appeared or opposed Plaintiff's Motion for Default Judgment of

Foreclosure and Sale.

        All persons interested having been duly notified in accordance with the law, and

after consideration of the Affidavits with supporting documentary evidence and

Memorandum of Law in Support of Plaintiff's Motion for Default Judgment on

Documentary Evidence, the Plaintiff's Motion for Default Judgment of Foreclosure and

Sale is GRANTED.

        JUDGMENT on Count I – Foreclosure and Sale is hereby ENTERED as follows:

   1.      If the Defendant, his heirs or assigns pay U.S. Bank Trust, N.A., as Trustee for

           LSF10 Master Participation Trust (“U.S. Bank”) the amount adjudged due and

           owing as of November 1, 2020 (attorney's fees and deficiency are waived)

           ($270,372.63) within 90 days of the date of the Judgment, as that time period is

           calculated in accordance with 14 M.R.S. § 6322, U.S. Bank shall forthwith

           discharge the Mortgage and file a dismissal of this action on the ECF Docket.

           The following is a breakdown of the amount due and owing:

                     Description                            Amount
         Principal Balance                                           $163,186.14
         Interest                                                     $50,587.66
         Escrow Balance                                               $25,076.43
         Total Advances                                               $31,522.40
         Grand Total                                                 $270,372.63

   2.      If the Defendant, his heirs or assigns do not pay U.S. Bank the amount

           adjudged due and owing ($270,372.63) within 90 days of the Judgment, as that
Case 2:20-cv-00140-LEW Document 18 Filed 12/11/20 Page 3 of 5               PageID #: 307




        time period is calculated in accordance with 14 M.R.S. § 6322, their remaining

        rights to possession of the Kittery Property shall terminate, and U.S. Bank shall

        conduct a public sale of the Kittery Property in accordance with 14 M.R.S. §

        6323, disbursing the proceeds, first to itself in the amount of $270,372.63 after

        deducting the expenses of the sale, with any surplus to be disbursed pursuant to

        Paragraph 5 of this Judgment, and in accordance with 14 M.R.S. § 6324. U.S.

        Bank may not seek a deficiency judgment against the Defendant pursuant to

        the Plaintiff's waiver of deficiency in its Motion.

  3.    Pursuant to 14 M.R.S. § 2401(3)(F), the Clerk, if requested, shall sign a

        certification after the appeal period has expired, certifying that the applicable

        period has expired without action or that the final judgment has been entered

        following appeal

  4.    The amount due and owing is $270,372.63 as of November 1, 2020.

  5.    The priority of interests is as follows:

        • U.S. Bank Trust, N.A., as Trustee for LSF10 Master Participation Trust has

           first priority, in the amount of $270,372.63, pursuant to the subject Note

           and Mortgage.

        • 21st Mortgage Corporation who has been defaulted.

        • Richard A. Welch who has been defaulted.

  6.    The pre-judgment interest rate is 6%, see 14 M.R.S. § 1602-B, and the post-

        judgment interest rate is 8.59%, see 14 M.R.S. § 1602-C.

  7.    The following information is included in this Judgment pursuant to 14 M.R.S.
Case 2:20-cv-00140-LEW Document 18 Filed 12/11/20 Page 4 of 5             PageID #: 308




        § 2401(3):

                          PARTIES                        COUNSEL
PLAINTIFF                 U.S. Bank Trust, N.A., as      John A. Doonan, Esq.
                          Trustee for LSF10 Master       Reneau J. Longoria, Esq.
                          Participation Trust            Doonan, Graves & Longoria,
                          425 Walnut Street              LLC
                          Cincinnati, OH 45205           100 Cummings Center
                                                         Suite 225D
                                                         Beverly, MA 01915
DEFENDANT
                          Richard A. Welch               Defaulted
                          19 Woburn Abbey Drive          Pro Se
                          Bedford, NH 03110

PARTIES-IN-
INTEREST
                          21st Mortgage Corporation      Defaulted
                          620 Market Street              Pro Se
                          Knoxville, TN 37902

  a) The docket number of this case is 2:20-cv-00140-LEW.

  b) All parties to these proceedings received notice of the proceedings in accordance

     with the applicable provisions of the Federal Rules of Civil Procedure.

  c) A description of the real estate involved, 17-19 Goodrich Street, Kittery, ME

     03904, is set forth in Exhibit A to the Judgment herein.

  d) The street address of the real estate involved is 17-19 Goodrich Street, Kittery, ME

     03904. The Mortgage was executed by the Defendant, Richard A. Welch, on

     August 3, 2005. The book and page number of the Mortgage in the York County

     Registry of Deeds is Book 14598, Page 365.

  e) This Judgment shall not create any personal liability on the part of the Defendant
Case 2:20-cv-00140-LEW Document 18 Filed 12/11/20 Page 5 of 5             PageID #: 309




      but shall act solely as an in rem judgment against the property, 17-19 Goodrich

      Street, Kittery, ME 03904.

SO ORDERED

Dated this 11th day of December, 2020.

                                          /s/ Lance E. Walker
                                         UNITED STATES DISTRICT JUDGE
